Citation Nr: 0502415	
Decision Date: 02/02/05    Archive Date: 02/15/05

DOCKET NO.  03-10 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Providence, Rhode Island




THE ISSUE

Entitlement to payment of attorney fees from past-due 
benefits.  




ATTORNEY FOR THE BOARD

M.S. Lane, Counsel






INTRODUCTION

The veteran served on active duty from August 1963 to August 
1967.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 2002 decision, by which the RO denied 
the veteran's attorney, the appellant in this appeal, 
entitlement to payment by VA of attorney fees from past-due 
benefits resulting from a grant of service connection for 
post-traumatic stress disorder (PTSD) because those past due 
benefits were used to offset a debt from overpayment of VA 
pension benefits.  

The Board notes that the veteran is separately pursuing his 
own appeal as to a claim of entitlement to payment of past 
due benefits awarded as a result of the September 2002 rating 
decision.  

However, the propriety of the RO's actions in withholding 
payment of past due benefits from the veteran himself in 
order to satisfy his earlier overpayment will be addressed in 
a separate decision.  



FINDINGS OF FACT

1.  By a March 1995 rating decision, the RO determined that 
new and material evidence had not been received to reopen a 
previously denied claim of service connection for post-
traumatic stress disorder (PTSD); the veteran subsequently 
perfected an appeal regarding that decision.  

2.  In September 1996, the Board reopened and remanded the 
claim of service connection for PTSD for additional 
evidentiary development.  

3.  The veteran and his attorney (the appellant) entered a 
fee agreement in October 1995, which provides that the 
veteran shall pay the attorney a fee for his representation 
in his claim, said fee to be 20 percent of past-due benefits.  

3.  By a September 2002 rating decision, the RO granted 
service connection for PTSD.  

4.  No past due monetary benefits were distributed to the 
veteran because those benefits were used to satisfy a debt 
from overpayment of VA pension benefits.  



CONCLUSION OF LAW

The application for the payment of fees based on the 
attorney's representation in the veteran's claim of service 
connection for PTSD from past due benefits must be denied.  
38 U.S.C.A. § 5904(c) (West 2002); 38 C.F.R. § 20.609(h)(iii) 
(2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


Preliminary matter - VCAA

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA) (codified at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002)).  

VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  

In August 2001, VA issued regulations to implement the 
provisions of VCAA, which are now codified at 38 C.F.R. 
§3.159 (2004).  
 
The duty to notify and assist provisions of VCAA are 
potentially applicable to all claims filed on or after 
November 9, 2000, the date of enactment.  See Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003).  The veteran's 
claim of service connection was filed in May 2003, after 
enactment of VCAA.  

The United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") has held, however, that the 
statutory and regulatory provisions pertaining to VA's duty 
to notify and to assist do not apply to a claim if resolution 
of the claim is based on statutory interpretation, rather 
than consideration of the factual evidence.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001); see also Valiao v. 
Principi, 17 Vet. App. 229, 232 (2003) ("Where the facts 
averred by a claimant cannot conceivably result in any 
disposition of the appeal other than affirmance of the Board 
decision, the case should not be remanded for development 
that could not possibly change the outcome of the 
decision.").  
 
In the instant case the facts are not in dispute; resolution 
of the appellant's appeal is dependent on interpretation of 
the regulations pertaining to the payment of attorney fees.  

VA has no further duty, therefore, to notify him of the 
evidence needed to substantiate his claim, or to assist him 
in obtaining that evidence, in that no reasonable possibility 
exists that any further assistance would aid him in 
substantiating the claim.  See 38 U.S.C.A. § 5103A (West 
2002); Wensch v. Principi, 15 Vet. App. 362, 368 (2001) 
(compliance with the VCAA is not required if no reasonable 
possibility exists that any notice or assistance would aid 
the appellant in substantiating the claim).  


Analysis

The appellant contends that he should be paid from past-due 
benefits in accordance with his fee agreement with the 
veteran based on the successful pursuit of a claim of service 
connection for PTSD.  The record reflects that this claim was 
granted by the RO in a September 2002 rating decision.  

In this case, a fee agreement dated on October 26, 1995 
provides that the appellant was entitled to the payment of a 
fee of 20 percent of past-due benefits.  Payment of the fee 
was to be made directly to the appellant from VA.  

However, the RO has not awarded any past due monetary 
benefits to the veteran because such benefits were used to 
satisfy an earlier overpayment of VA pension benefits to the 
veteran, which had been discovered by the RO in 1988.  

The veteran had sought a waiver of recovery of overpayment at 
that time; however, his request for a waiver was denied by 
the Committee on Waivers and Compromises in a March 1991 
decision, and later by the Board in an April 1994 decision.  

In short, because the past due benefits owed to the veteran 
following the September 2002 rating decision were less than 
his earlier overpayment of VA pension benefits in the amount 
of $35,555.54, there were no monetary benefits distributed to 
the veteran from which to pay attorney fees to the appellant.  

The Board notes that the criteria and requirements for 
payment of attorney fees by VA from past-due benefits are 
contained in 38 U.S.C.A. 5904 and 38 C.F.R. 20.609.  

There is no evidence in the record to suggest that the 
appellant has not otherwise satisfied the requirements for 
payment of his fees, and the veteran has not asserted that 
the fee sought by the attorney is unreasonable.  

The Board is cognizant that the attorney's claim is based on 
the award of VA compensation benefits by the RO in a 
September 2002 rating decision, even though the statute 
governing payment of attorney fees requires that such fees be 
paid only for services provided after the Board has first 
made a final decision in a case.  38 U.S.C.A. § 5904(c)(1).  

However, in Stanley v. Principi, 283 F.3d. 1350, the United 
States Court of Appeals for the Federal Circuit held that a 
Board decision reopening and remanding a claim for service 
connection to the RO constituted a "final decision" for the 
purposes of 38 U.S.C.A. § 5904(c)(1) when that claim was 
subsequently awarded by the RO, thus resulting in an award of 
past due compensation benefits to the veteran.  

In this case, the veteran submitted a statement to the RO in 
February 1995 indicating that he wished to reopen a 
previously denied claim of service connection for PTSD.  

Shortly thereafter, in a March 1995 rating decision, the RO 
determined that new and material evidence had not been 
received to reopen the previously denied claim.  The veteran 
subsequently perfected an appeal regarding that issue.  

In September 1996, the Board reopened the veteran's claim of 
service connection for PTSD.  The Board also remanded that 
claim to the RO for additional evidentiary development.  

By rating action dated in September 2002, the RO granted 
service connection for post- traumatic stress disorder, and 
assigned a 30 percent rating, effective on February 13, 1995.  
This is the action upon which the appellant seeks to obtain 
past-due benefits.

In accordance with the holding in Stanley, the Board's 
September 1996 reopening the veteran's claim constitutes a 
final decision for the purposes of 38 U.S.C.A. § 5904(c)(1).  
Thus, the appellant is eligible to the payment of fees based 
on services rendered after that date.

However, with respect to the question of whether it was 
proper for the RO to deny payment of attorney fees because 
the veteran's past due benefits were used to satisfy an 
overpayment of pension benefits, the Board notes that a 
claimant and an attorney may enter into a fee agreement 
providing that payment for the services of the attorney will 
be made directly out of any past due benefits only if the 
award of past-due benefits results in a cash payment to a 
claimant or an appellant from which the fee may be deducted.  
38 C.F.R. § 20.609(h)(iii).  

As specifically explained in the text of that regulation, an 
award of past due benefits will not always result in a cash 
payment to a claimant or an appellant.  An example is given 
of the situation in which no cash payment will be made to 
military retirees unless there is a corresponding waiver of 
retirement pay.  See 38 U.S.C.A. § 5304(a) (West 200) and 
38 C.F.R. § 3.750. (2003).  

In this case, there was no cash payment of past due benefits 
following the September 2002 rating decision because the past 
due benefits awarded to the veteran were used to satisfy a 
waiver of overpayment of VA pension benefits that had been 
established in 1988.  

Thus, VA is prohibited from enforcing the fee agreement 
between the veteran and the appellant based on the specific 
past due benefits resulting from the September 2002 rating 
decision.  38 C.F.R. § 20.609(h)(iii).  

For these reasons the Board finds that the arguments of the 
veteran's attorney are without merit, and that entitlement to 
payment of attorney fees from the past-due benefits resulting 
from the September 2002 rating decision is denied as a matter 
of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(where the law and not the evidence is dispositive, the Board 
should deny the claim on the ground of lack of legal merit).  



ORDER

Entitlement to payment of attorney fees from past-due 
benefits is denied as a matter of law.  



	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals



 Department of Veterans Affairs


